DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 9/18/2020, as modified by the preliminary amendment, also filed on 9/18/2020.  Claims 1-13 and 15 are pending in the present application.
	
Priority
Foreign
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) or 365 (b) is acknowledged, which papers have been placed of record in the file. 

Domestic
Applicant’s claim for domestic priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) or 365 (a) of any PCT Application international application is acknowledged, which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on 9/18/2020 and 4/26/2021 have been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the invention is directed to non-statutory subject matter.  Claim 15 recites “computer readable storage medium”.  However, because the term "storage medium" doesn't exclude transitory propagating signals, and there's no definition of the term in the specification, the specification covers forms of both non-transitory tangible media and does not positively limit the computer-readable storage medium to be statutory subject matter.  Therefore, claim 15 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media".


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Three-Prong Test
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure (such as “printer means”), material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is modified by functional language and are linked by a transition word without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier.  Such “receiving unit configured to receive…”, “acquiring unit configured to acquire…”, “executing unit configured to execute…”, in claim 1, “transmitting unit configured to transmit…” in claim 4, “acquiring unit configured to acquire…”, “selecting unit configured to select…” and “transmitting unit configured to transmit…” in claim 8, “grouping unit configured to group…” in claim 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8, 9, 11-13 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Pekonen, et al (US PG Publication 2014/0045494), hereafter Pekonen
Regarding claim 1, Pekonen teaches a terminal apparatus, comprising:
receiving unit configured to receive information of candidate base station apparatuses selected, on the basis of a service requested by the terminal apparatus, from among other base station apparatuses which are candidates for switching connection from a serving base station apparatus currently connected to the terminal apparatus from the serving base station apparatus
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The list is sent to a connected terminal device or UE (e.g. UE 30) located in its coverage area and connected to it
[0067] - The cells (i.e. their PeNBs 20 and 25) are provided with necessary information so that an immediate service for a UE conducting the autonomous mobility procedure on the basis of list can be started by the respective cell, e.g. after UE 30 requests access);

([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The candidate cells are identified in the list in a manner which can be understood and detected by the UE 30); and 
executing unit configured to execute, independent of instruction from the serving base station apparatus, handover to a candidate base station apparatus corresponding to the identification information on the basis of the information of the candidate base station apparatuses, in a case in which the identification information corresponds to identification information of one of the candidate base station apparatuses
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The list is sent to a connected terminal device or UE (e.g. UE 30) located in its coverage area and connected to it.  For example, the communication network control element of the macro cell, i.e. MeNB 10, sends a corresponding list of candidate cells to the UE 30 as a new measurement configuration information.  The candidate cells are identified in the list in a manner which can be understood and detected by the UE 30), 

([0073] - In case the UE 30 already conducts a communication with a cell, such as the cell of PeNB 20, which is allocated on the same carrier (e.g. F2), the UE 30 decides in step S7 whether or not it conducts a handover or access to the cell of PeNB 25, the decision based on a determination whether or not a connection quality to be expected with the new cell is better than that with the current cell on the same carrier).

Regarding claim 2, Pekonen teaches the terminal apparatus according to claim 1, 
wherein the receiving unit receives the information of the candidate base station apparatuses via individual signaling
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure)).
Regarding claim 3, Pekonen teaches the terminal apparatus according to claim 1, 
wherein the information of the candidate base station apparatuses includes identification information of a cell provided by the candidate base station apparatus and information used in a process of connecting to the candidate base station apparatus
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The candidate cells are identified in the list in a manner which can be understood and detected by the UE 30
[0067] - When the list of candidate cells is sent to the UE 30, the cells (i.e. their PeNBs 20 and 25) are provided with necessary information so that an immediate service for a UE conducting the autonomous mobility procedure on the basis of list can be started by the respective cell, e.g. after UE 30 requests access). 
Regarding claim 4, Pekonen teaches the terminal apparatus according to claim 1,
further comprising transmitting unit configured to transmit information corresponding to the service requested by the terminal apparatus.
([0067] - The cells (i.e. their PeNBs 20 and 25) are provided with necessary information so that an immediate service for a UE on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
(Candidate base station 20 provided with information associated with request for immediate service from the UE)).
Regarding claim 6, Pekonen teaches the terminal apparatus according to claim 4,

([0067] - The cells (i.e. their PeNBs 20 and 25) are provided with necessary information so that an immediate service for a UE on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
[0068] - The UE 30 detects that it is in the coverage area of a (further) cell, such as the cell of PeNB 20.  Then, the UE 30 compares the received ID of the detected cell with that indicated in the list received
(Candidate base station 20 provided with information associated with request for immediate service from the UE, the UE request used to obtain the ID of the candidate base station 20)).

Regarding claim 8, Pekonen teaches 
a base station apparatus capable of connecting to a terminal apparatus, comprising:
acquiring unit configured to acquire information of a service requested by the terminal apparatus
([0066] - The list of candidate cells is created by the MeNB 10 when the UE 30 establishes an initial connection to the macro cell, or the UE 30 sends a corresponding request.  As selection criteria, different properties of the cells, an estimated movement path of the UE 30, load conditions of the respective small cells (if known), etc. can be specified and used
[0067] - An immediate service for a UE on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
(The MeNB 10, to which the UE is connected, acquires at least candidate cell information and other information associated with a request for immediate service from the UE));  
selecting unit configured to select a candidate base station apparatus from among other base station apparatuses which are candidates for switching connection from the base station apparatus of the terminal apparatus on the basis of the information of the service requested by the terminal apparatus
([0066] - The candidate cells selected by the MeNB 10 to be included in the list comprise all small cells located in the area of the macro cell and being provided with a connection to the MeNB (e.g. in form of an X2 interface), or a selected part of the small cells
[0067] - An immediate service for a UE on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
(The MeNB 10 selects candidate cells based on the request for immediate service from the UE)); and 
transmitting unit configured to transmit information of the candidate base station apparatus selected to the terminal apparatus, wherein the terminal apparatus executes handover, independent of instruction from the base station apparatus, after the information of the candidate base station apparatus has been received
([0067] – When the list of candidate cells is sent to the UE 30, the cells on the candidate list are all prepared for a potential UE autonomous handover/access procedure, and an immediate service for a UE conducting the autonomous mobility procedure on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
[0068] - The UE 30 detects that it is in the coverage area of a (further) cell, such as the cell of PeNB 20.  The UE 30 compares the received ID of the detected cell with that indicated in the list received.  Whenever the UE 30 detects the detected cell is included in the list, it is allowed to directly access the cell with the autonomous mobility procedure).

Regarding claim 9, Pekonen teaches the base station apparatus according to claim 8,
wherein the acquiring unit acquires information corresponding to the service requested by the terminal apparatus from the terminal apparatus
([0066] - The list of candidate cells is created by the MeNB 10 when the UE 30 establishes an initial connection to the macro cell, or the UE 30 sends a corresponding request.  As selection criteria, different properties of the cells, an estimated movement path of the UE 30, load conditions of the respective small cells (if known), etc. can be specified and used
[0067] - An immediate service for a UE on the basis of list can be started by the respective cell, e.g. after UE 30 requests access
(The MeNB 10, to which the UE is connected, acquires at least candidate cell information and other information associated with a request for immediate service from the UE))).

Regarding claim 11, Pekonen teaches the base station apparatus according to claim 8, 
wherein the transmitting unit transmits the information of the candidate base station apparatus via individual signaling to the terminal apparatus
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure)).

Regarding claim 12, Pekonen teaches the base station apparatus according to claim 8, 
further comprising grouping unit configured to group a plurality of the terminal apparatuses on the basis of information of a service requested by each one of the plurality of terminal apparatuses
([0076] - The network selects cells as candidate cells and configures (prepares) them for the potential autonomous mobility procedure conducted by specified UEs
[0079] - A service interruption is minimized as the UE accessing another small cell gets the packets quickly due to the preconfigured parameters available in the small cells
(Autonomous mobility procedure conducted by specified UEs in similar manner as for UE 30, which includes requesting immediate service during the autonomous handover conducted by the specified UEs))

;  
wherein the selecting unit selects the candidate base station apparatus for each group
([0076] - The network selects cells as candidate cells and configures (prepares) them for the potential autonomous mobility procedure conducted by specified UEs); and
the transmitting unit transmits, via a single signal, information of the candidate base station apparatus of each group to one or more terminal apparatuses in the group
([0076] - Corresponding timer information are also provided to the UEs in connection with the list of candidate cells, so that the UE can take into account for the decision regarding a handover whether a respectively detected cell is suitable). 
Regarding claim 13, Pekonen teaches
a method for controlling a terminal apparatus, comprising:
a receiving step in which receiving unit receives information of candidate base station apparatuses selected, on the basis of a service requested by the terminal apparatus, from among other base station apparatuses which are candidates for switching connection from a serving base station apparatus 
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The list is sent to a connected terminal device or UE (e.g. UE 30) located in its coverage area and connected to it
[0067] The cells (i.e. their PeNBs 20 and 25) are provided with necessary information so that an immediate service for a UE conducting the autonomous mobility procedure on the basis of list can be started by the respective cell, e.g. after UE 30 requests access);
an acquiring step in which acquiring unit acquires identification information of surrounding base station apparatuses from wireless signals transmitted by the surrounding base station apparatuses
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The candidate cells are identified in the list in a manner which can be understood and detected by the UE 30); and 
an executing step in which executing unit executes, independent of instruction from the serving base station apparatus, handover to a candidate base station apparatus corresponding to the identification information on the basis of the information of the candidate base station apparatuses, in a case in 
([0065] - The network signals a list of candidate communication cells to which a UE is allowed to make an autonomous handover/access request on a certain carrier (autonomous mobility procedure).  The list is sent to a connected terminal device or UE (e.g. UE 30) located in its coverage area and connected to it.  For example, the communication network control element of the macro cell, i.e. MeNB 10, sends a corresponding list of candidate cells to the UE 30 as a new measurement configuration information.  The candidate cells are identified in the list in a manner which can be understood and detected by the UE 30), 
the handover being executed in response to quality of a wireless signal from the serving base station dropping below a predetermined level after the information of the candidate base station apparatuses has been received
([0073] - In case the UE 30 already conducts a communication with a cell, such as the cell of PeNB 20, which is allocated on the same carrier (e.g. F2), the UE 30 decides in step S7 whether or not it conducts a handover or access to the cell of PeNB 25, the decision based on a determination whether or not a connection quality to be expected with the new cell is better than that with the current cell on the same carrier). 


([0055] - Terminal devices like UEs, as well as corresponding functions as described herein may be implemented by software, e.g. by a computer program product for a computer, and/or by hardware.  For executing their respective functions, correspondingly used devices, nodes or network elements may comprise several means and components which are required for control, processing and communication/signaling functionality.  Such means may comprise, for example, one or more processor units including one or more processing portions for executing instructions, programs and for processing data, memory means for storing instructions, programs and data, for serving as a work area of the processor or processing portion and the like (e.g. ROM, RAM, EEPROM, and the like)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pekonen, in view of Hong, et al (US PG Publication 2020/0059987), hereafter Hong.
		

Pekonen does not teach
wherein the transmitting unit transmits Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus.
In the same field of endeavor, Hong teaches the limitations not taught by Pekonen, including
wherein the transmitting unit transmits Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus
([0091] - The UE may transmit the network slice request information to the base station
[0092] - The network slice request information may include information for identifying a network slice service/PDU session/bearer associated with the corresponding network slice information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pekonen, which includes performing handover to a candidate base station, to include Hong’s teaching of performing handover to a candidate base station, for the benefit of the UE performing handover while maintaining the continuity of a service through the network slice (see [0095]).


Pekonen does not teach
wherein when the executing unit executes the handover, the executing unit transmits context information of the terminal apparatus to a base station apparatus the handover switched connection to
In the same field of endeavor, Hong teaches the limitations not taught by Pekonen, including
wherein when the executing unit executes the handover, the executing unit transmits context information of the terminal apparatus to a base station apparatus the handover switched connection to
([0136] - While preparing the handover, the source base station may transfer specific network slice information received from the UE to a target base station through the core network entity, where the core network entity that has received the specific network slice information received from the source base station may transmit the specific network slice information to the target base station for setting up a UE context for a corresponding network slice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pekonen, which includes performing handover to a candidate base station, to include Hong’s teaching of performing handover to a candidate base station, for the benefit of the UE performing handover while maintaining the continuity of a service through the network slice (see [0095]).

Regarding claim 10, Pekonen, in view of Hong teaches the base station apparatus according to claim 9.
Hong further teaches
wherein the acquiring unit acquires Network Slice Selection Assistance Information (NSSAI) as the information corresponding to the service requested by the terminal apparatus
([0091] - The UE may transmit the network slice request information to the base station
[0092] - The network slice request information may include information for identifying a network slice service/PDU session/bearer associated with the corresponding network slice information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pekonen, in view of Hong, which includes performing handover to a candidate base station, to include Hong’s teaching of performing handover to a candidate base station, for the benefit of the UE performing handover while maintaining the continuity of a service through the network slice (see [0095]).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kim, et al (US PG Publication 2019/0306768), hereafter Kim, teaches a method and apparatus for supporting handover of drone in wireless communication system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 7:30 am and 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.



/FRANK E DONADO/Examiner, Art Unit 2641

	



/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641